Citation Nr: 0700176	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  99-08 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to March 
1981 and from February 1989 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, by the Newark, New Jersey, Regional Office (RO), which, 
as pertinent to the matter on appeal, granted service 
connection for residuals of lumbosacral strain, evaluated as 
10 percent disabling.  The veteran perfected a timely appeal 
to that decision.  In February 2000, the claims folder was 
transferred from the RO in Newark, New Jersey, to the RO in 
Montgomery, Alabama.

In August 2003, the Board remanded the case to the RO for 
further development.  VA examinations were conducted in March 
2004.  By a rating action in June 2004, the RO increased the 
evaluation for residuals of lumbosacral strain from 10 
percent to 20 percent, each effective from September 13, 
1996.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for residuals of lumbosacral strain, the Board has 
characterized the issues in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board issued a decision in December 2004 denying 
evaluations higher than those then assigned for an initial 
rating in excess of 50 percent for bipolar disorder and an 
initial rating in excess of 10 percent for migraine and 
tension headaches.  At the same time, the Board remanded the 
issue of entitlement to an initial rating in excess of 20 
percent for residuals of lumbosacral strain to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The case 
was later returned for continuation of appellate review.


REMAND

In the December 2004 remand, the Board referenced the report 
of a March 2004 VA examination to evaluate the severity of 
the veteran's low back disorder.  In view of characteristic 
signs and symptoms with respect to the low back, the examiner 
ordered electromyography (EMG), in order to rule out the 
presence of lumbar radiculopathy.  However, no EMG was done, 
and no reason was given for the failure to perform the EMG 
ordered by the examiner.  The Board found that an addendum to 
the March 2004 report was needed to obtain the EMG requested 
by the examiner and to clarify the nature of the veteran's 
back disability.

In its remand instructions to the RO, the Board specified 
that the RO contact the appropriate VA medical center; 
ascertain whether the EMG testing of the veteran's low back 
had been performed; and if so, associate that report with the 
claims file.  Further, the Board pointed out that, if the 
report of EMG testing were not available, then the RO was to 
ask the veteran if she wished to undergo EMG testing.  
Additionally, if the veteran expressed her willingness to 
undergo EMG testing, then the Board directed the RO to 
schedule an examination to determine the current severity of 
her service-connected low back disorder and the need for EMG 
studies.

In correspondence received in March 2005, the veteran 
specified that she was willing and desired to have a VA 
examination of her low back, with EMG testing.  A VA 
examination of the veteran's low back was performed on August 
18, 2005.  The examiner stated that the claims file had been 
reviewed.  In the examination report, the clinician responded 
to an entry, identified as "LABS AND DIAGNOSTIC TESTS," by 
referencing the results of a recent lumbosacral spine x-ray 
examination.  The examiner made no mention of whether or not 
EMG testing was needed.  An explicit response as to a need 
for EMG testing is required, in order to comply with a 
directive of the December 2004 Board remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide the claims folder to the VA 
examiner who examined the veteran on 
August 18, 2005, and request that the 
examiner provide an addendum opinion 
specifying whether or not EMG testing 
is required to rule out the presence of 
lumbar radiculopathy.  If the examiner 
determines that EMG testing is not 
required, that examiner should provide 
a rationale as to why EMG testing is 
not required.  If the clinician who 
examined the veteran is no longer 
available, then have another 
appropriate specialist review the 
claims file and provide the requested 
addendum opinion.  

2.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send her and 
her representative an appropriate 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 36

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

